IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1241
                               Filed May 15, 2019


JENNIFER LIGHTFOOT,
     Plaintiff-Appellant,

vs.

JENNIFER GEHRUM n/k/a JENNIFER BAUMLER,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Monica Zrinyi

Wittig, Judge.



      A plaintiff in a personal-injury action appeals the dismissal of her action for

failure to comply with initial disclosure requirements. AFFIRMED.



      Cory R. Thein of Pioneer Law Office, Dubuque, for appellant.

      Douglas M. Henry and Jenny L. Weiss of Fuerste, Carew, Juergens &

Sudmeier, P.C., Dubuque, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A plaintiff in a personal-injury action appeals the dismissal of her action for

failure to comply with initial disclosure requirements.

I.     Background Facts and Proceedings

       Jennifer Lightfoot filed a negligence action against Jennifer Baumler.

Baumler sought initial disclosures pursuant to Iowa Rule of Civil Procedure

1.500(1). Lightfoot partially complied. Baumler notified Lightfoot of deficiencies in

the response and requested supplemental disclosures within two weeks. Baumler

did not receive supplementation within that time frame.

       Nearly one month later, the district court filed a trial scheduling and

discovery plan requiring exchange of initial disclosures within eight days. Again,

Baumler did not receive supplementation within that time frame.

       Baumler filed a motion to compel, and Lightfoot failed to file a resistance.

The district court granted the motion, later clarifying precisely what information

needed to be disclosed and affording Lightfoot fourteen days within which to

provide the information.

       The fourteen days came and went without supplementation.              Baumler

moved to dismiss the action. Three-and-a-half weeks later, Lightfoot notified the

court of supplemental disclosures provided that day. The district court scheduled

the dismissal motion for a hearing.

       Prior to the hearing, Baumler informed the court of deficiencies in the

supplemental disclosures. Following the hearing, the district court filed an order

affording Lightfoot two weeks to cure the defects. The order ended with the

following ultimatum: “If the initial disclosure and outstanding discovery are not
                                          3


complied with as ordered herein, the Defendant shall notify the Court. There shall

be no further hearing in this matter as the Court will simply, based on the affidavit

of Defendant’s counsel, dismiss the action with prejudice.” The two-week deadline

passed with no word from Lightfoot. Baumler informed the court of Lightfoot’s

continued noncompliance.       The court dismissed the petition with prejudice.

Lightfoot appeals.

II.    Analysis

       Iowa Rule of Civil Procedure 1.500(1)(a) requires parties to provide other

parties with specified initial disclosures “without awaiting a discovery request.” The

rule excepts certain types of actions from the requirement.            Iowa R. Civ.

P. 1.500(1)(e). Petitions alleging negligence are not exempted.

       A party may enforce the disclosure requirement by moving for an order

compelling disclosure “and for appropriate sanctions.”            Iowa R. Civ. P.

1.517(1)(b)(1).    The sanctions may include “dismiss[al] [of] the action or

proceeding.” Iowa Rs. Civ. P. 1.517(2)(b)(3), 1.517(3)(a)(3) (authorizing any of the

enumerated sanctions in rule 1.517(2)(b) for failure to disclose or supplement

under rule 1.500).

       Lightfoot argues the district court abused its discretion in dismissing the

petition without “a finding of willfulness, fault or bad faith.” She also asserts the

dismissal order was “overly harsh and unnecessary.” We are not persuaded by

these arguments.

       The district court held a hearing on the dismissal motion and followed up

with an order summarizing the several instances of noncompliance leading up to

the motion. The court found “Plaintiff’s counsel admitted that some of the fault lay
                                           4


with him as he had most of the information but had neglected to obtain the

Plaintiff’s signature.” The court’s finding is supported by the transcript of the

hearing on the motion to dismiss; Lightfoot’s attorney conceded he “was slow, quite

slow, in getting . . . this information to the Defendant.”

       Notwithstanding this concession, the court acknowledged dismissal of the

petition was “a harsh sanction” and gave Lightfoot “one final opportunity to be fully

compliant with providing the information necessary to complete the initial

disclosures.” The court forewarned Lightfoot that failure to comply with the order

would result in dismissal. The petition was dismissed only after Lightfoot declined

to heed the warning.

       We conclude the district court did not abuse its discretion in dismissing the

petition as a sanction for Lightfoot’s repeated failure to comply with the disclosure

requirements of rule 1.500(1).

       AFFIRMED.